The Chancellor
said the verification of the bill in this case was sufficient to sustain the injunction. That the judgment and execution being matters of record, and to which the defendants were parties, the practice of the court did not require the complainant to swear positively to the existence of the records which were referred to in the bill. *73That this was an exception to the general rule as laid down in the case of Campbell v. Morrison, (7 Paige’s Rep. 158.) And that the court had always permitted the ordinary creditor’s bills against the defendants in the judgment to be verified in this form. But where an injunction was asked for against a third person, who was not a party to the judgment upon which the bill was founded, if the complainant did not personally know the facts constituting the grounds of complaint against such third person, he should annex to the bill the affidavits of those from whom the information of such facts was derived; to entitle the complainant to an injunction against such third party.
Order appealed from affirmed with costs.